Citation Nr: 9905633	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-17 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a chip fracture of the left patella, status post 
arthroscopic surgery, with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
December 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

The veteran's left knee impairment is moderate but not 
severe, and any left knee traumatic arthritis does not result 
in limited or painful motion for the first 120 degrees of 
flexion.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for residuals of a 
chip fracture of the left patella, status post arthroscopic 
surgery, with traumatic arthritis, have been met; the 
criteria for an evaluation in excess of 20 percent for 
residuals of a chip fracture of the left patella, status post 
arthroscopic surgery, with traumatic arthritis, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257 
(1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, in view of the evidence of record, including the 
veteran's evidentiary assertions that must be presumed to be 
true for purposes of determining whether his claim is well 
grounded, the Board finds that his claim is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  King v. Brown, 5 Vet. App. 19 (1993).  The 
Board also finds that all relevant evidence has been obtained 
and that the duty to assist the claimant is satisfied.





Factual Background

Service medical records reveal that in December 1989 the 
veteran was hospitalized and underwent a diagnostic 
arthroscopy on the left knee, which resulted in the removal 
of a loose body.

On a March 1993 VA orthopedic examination, the range of 
motion in the left knee was flexion to 120 degrees and 
extension to zero degrees.  There was some patellar laxity, 
but no medial lateral instability.  The Lachman test and the 
drawer test were both negative.  There was no effusion of the 
joint.  X-rays were normal.  The impression was a history of 
a left knee hemarthrosis with a chip fracture of the patella 
and an arthroscopic removal.  It was noted that the left knee 
disorder was currently asymptomatic.

In a May 1993 rating decision, service connection was granted 
for residuals of a chip fracture of the left patella, status 
post arthroscopic surgery.  A zero percent rating was 
assigned under Diagnostic Code 5257.

In August 1997, the veteran was seen at a VA outpatient 
clinic complaining of pain in the left knee that began six 
months ago.  He reported that there was no locking or 
buckling.  There was no palpable tenderness in the left knee.  
Range of motion was 125 degrees of flexion and zero degrees 
of extension.  The McMurray test and the drawer test were 
both negative.  The assessment was the following: (1) status 
post arthroscopic surgery of the left knee for loose body 
fragment, with a new onset of pain for the past six months; 
and (2) traumatic arthritis.

In a November 1997 rating decision, service connection was 
granted for traumatic arthritis, and a 10 percent disability 
rating was assigned under Diagnostic Codes 5010 and 5257.

On a July 1998 VA examination, the veteran reported that he 
had not had any significant problems with the left knee until 
about 1995, when he noticed that he had an aching type 
discomfort, especially when the knee was in a flexed 
position.  He also indicated that, over the past several 
months, he had had increased pain, particularly with 
repetitive use of the knee such as working the clutch in a 
car.  The veteran reported that he had an occasional limp.  
He also indicated that he infrequently had a giving-way 
sensation, but that it was fairly pronounced when it 
occurred.  Other symptoms reported by the veteran included 
the following: Increased pain with prolonged standing, 
difficulty locking the knee back because of a sensation of 
"disconnect" between the two bones at the knee joint, and 
problems walking on uneven ground.  His primary work-related 
complaint was pain with knee flexion in a sitting position.  
He did not use any assistive devices, and there was no 
evidence of any constitutional symptoms that were suggestive 
of inflammatory arthritis.  The veteran also reported that he 
worked as a security manager at a hotel.

The physical examination revealed a normal gait.  The bone 
and muscle contours were somewhat thin, but were still 
normal.  The veteran had an increased Q-angle, bilaterally, 
at 16 to 18 degrees.  The range of motion in the left knee 
was flexion to 140 degrees and extension to zero degrees.  
There was no effusion.  The left knee had a "lock" that 
occurred as the knee was flexed from about 30 to 60 degrees.  
Nevertheless, as the patella disengaged from the femoral 
trochlear grove with increased flexion, the catch or lock 
sensation disappeared and the knee went into full flexion.  
The veteran complained of pain over the last 15 to 20 degrees 
of flexion.  There was no anterior or posterior cruciate 
ligament laxity, and no medial or lateral collateral laxity 
was present.  The left patella easily translated over the 
lateral femoral condyle and, to the surprise of the examiner, 
did not cause any apprehension by the veteran, which 
indicated to the examiner that the episode in 1989 was a one-
time event.  X-rays revealed minimal degenerative changes in 
the patellofemoral joint.  The diagnosis was left patellar 
dislocation, with an osteochondral fracture; postoperative 
arthroscopic excision of the fracture; and residual 
patellofemoral pain.  The examiner noted that it was 
difficult to assess the nature of the veteran's osteochondral 
injury and that even magnetic resonance imaging (MRI) could 
not clearly demonstrate the complete area of damage in the 
patellofemoral joint.  The examiner opined that the veteran 
had a moderate amount of functional impairment in the left 
knee.  The examiner also indicated that the symptoms had 
progressed over the last several years and that the symptoms 
were clear and were presented by the veteran in a 
straightforward fashion and without embellishment.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Arthritis due to trauma, substantiated by x-ray findings will 
be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

For limitation of motion of the leg, a zero percent rating is 
warranted for either limitation of flexion to 60 degrees or 
for limitation of extension to 5 degrees.  Limitation of 
flexion to 45 degrees and limitation of extension to 10 
degrees each warrant a 10 percent rating.  Limitation of 
flexion to 30 degrees and limitation of extension to 15 
degrees each warrant a 20 percent rating.  A 30 percent 
evaluation is warranted for either limitation of flexion to 
15 degrees or limitation of extension to 20 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The normal range of motion for a knee is flexion to 140 
degrees and extension to zero degrees.  38 C.F.R. § 4.71, 
Plate II.

For other impairments of the knee, a 10 percent evaluation 
requires a slight recurrent subluxation or lateral 
instability.  A moderate recurrent subluxation or lateral 
instability of the knee warrants a 20 percent rating, while a 
30 percent evaluation requires a severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Two VA General Counsel opinions are also potentially 
applicable.  In VAOPGPREC 23-97, the VA General Counsel 
stated that, when a knee disorder is rated under Diagnostic 
Code 5257 and a veteran also has limitation of motion in the 
knee that at least meets the criteria for a zero percent 
evaluation under Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  Nevertheless, the VA General 
Counsel stated that, if a veteran does not meet the criteria 
for a zero percent rating under either Diagnostic Code 5260 
or Diagnostic Code 5261, then there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997).

In another opinion, the VA General Counsel held that a 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59. 
VAOPGCPREC 9-98 (Aug. 14, 1998).

With any form of arthritis, painful motion is an important 
factor of disability. 38 C.F.R. § 4.59.


Analysis

On the July 1998 VA examination, the veteran had explicit 
complaints of pain in the left knee with standing, sitting, 
and repetitive uses of the leg.  There was a "lock" in the 
left knee as it was flexed from about 30 to 60 degrees.  
Additionally, the examiner opined that the veteran had a 
moderate amount of functional impairment in the left knee.  
The examiner also noted that the veteran was not exaggerating 
his symptoms.  While no significant instability of the knee 
was noted on the examination, the Board finds that in light 
of the veteran's complaints and the examiner's opinion, the 
veteran's disability picture more nearly approximates the a 
moderate knee impairment, thereby warranting a 20 percent 
rating under Diagnostic Code 5257.

However, a 30 percent disability rating under Diagnostic Code 
5257 is not warranted.  On the August 1997 evaluation, the 
testing for ligamentous or meniscal damage (McMurray and 
drawer) was negative.  Also, no laxity was noted on the July 
1998 VA examination.  In sum, there is no persuasive evidence 
that the veteran has severe knee impairment.  Thus, the 
preponderance of the evidence is against a rating greater 
than 20 percent under Diagnostic Code 5257.

The Board notes that, since the veteran's disability is rated 
under Diagnostic Code 5257, a code which is not predicated on 
loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45 do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The veteran was noted to have minimal degenerative changes in 
the left patella-femoral joint by X-ray when he was examined 
by the VA in July 1998, and arthritis is rated on limitation 
of motion.  In August 1997, he only lacked 15 degrees of 
flexion, and he had full extension.  On the July 1998 VA 
examination, he had a full range of motion in the left knee.  
Therefore, he would not be entitled to a zero percent rating, 
much less a compensable one, on the basis of limitation of 
motion.  Thus, there is no additional disability on the basis 
of limitation of motion.  See VAOPGCPREC 23-97 (July 1, 
1997).  

Furthermore, the veteran's knee disability does not warrant a 
separate rating for the arthritis on the basis of painful 
motion.  The veteran currently has a full range of motion of 
the left knee, and there is only pain on the last 15 to 20 
degrees of flexion.  This painful motion does not affect 
functions such as walking, climbing, running, or sitting.  
The only function that is affected is squatting is painful.  
There is no evidence that the objective painful motion 
results in industrial impairment in the veteran's employment 
as a security manager.  In fact, the veteran's work-related 
complaint was pain in the sitting position, and there is no 
objective evidence of pain on flexion in the typical sitting 
position.  Moreover, even considering the painful motion as a 
limitation of motion, the veteran only has a limitation of 
flexion to 120 degrees.  That limitation of motion does not 
warrant a zero percent evaluation, much less a compensable 
rating.  As the painful motion only involves the terminal 20 
degrees of flexion, which is not a motion used in most 
activities, and there is no objective evidence of muscle 
spasm or crepitation at that point of flexion, it is 
concluded that a separate rating is not warranted under 
38 C.F.R. § 4.59 on the basis of painful motion.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998) whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nevertheless, the Board finds no basis upon which to 
assign a higher disability evaluation.  Additionally, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is in 
order.  That regulation provides that, in exceptional 
circumstances where the schedular evaluations are found to be 
inadequate, the veteran may be awarded a rating higher than 
that encompassed by the schedular criteria.  The evidence in 
this case fails to show that the veteran's service-connected 
left knee disorder, alone, causes any marked interference 
with employment or requires frequent periods of 
hospitalization that render impractical the use of the 
regular schedular standards.
 



ORDER

A 20 percent rating for service-connected residuals of a chip 
fracture of the left patella, status post arthroscopic 
surgery, with traumatic arthritis, is granted, subject to the 
laws and regulations governing monetary payments.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

